Pennington, J.
— Where a mother living on a place descending to her infant son, which infant being under [*e] fourteen years of age, and under the immediate care and protection of the mother, and residing with her on the place, her possession under those circumstances, hath been considered the possession of the son, sufficient to make out a poxsexxio fratris. 8 Wil. 516, Whether this guardianship of the mother, being a guardianship in socage, and of course a guardianship in tenure, made any difference, would be a subject worthy of consideration, if the case turned upon that point. But it appears fully evident, that Abraham Clark did not hold the land on the northeast side of the road as guardian to his son; but from the death of his father, as his own, he considered it as not comprehended in the land devised to Aaron, his son, but that his father’s will, in that respect, only embraced the lands on the southwest side of the road, adjoining the land of Terrill, he occupied and in all respects treated the land in question as his own, and used it with the other part of his farm, to which it was adjoining; and finally devised it away at his death. I therefore consider the possession of Abraham Clark, and those [307] holding under him, as adverse possession; — this being upwards of thirty years uninterrupted, the defendant must be protected by the statute of limitation. The (¡ase is too bald to admit of further litigation; the plaintiff must be called.